UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-4774


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

COREY RONSHION THOMAS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Robert J. Conrad,
Jr., District Judge. (3:15-cr-00069-RJC-1)


Submitted:   June 23, 2016                 Decided:   June 28, 2016


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ross Hall Richardson, Executive Director, FEDERAL DEFENDERS OF
WESTERN NORTH CAROLINA, INC., Charlotte, North Carolina, for
Appellant. Amy Elizabeth Ray, Assistant United States Attorney,
Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Corey Ronshion Thomas pled guilty without a plea agreement

to being a felon in possession of a firearm, in violation of 18

U.S.C. § 922(g)(1) (2012).           On appeal, counsel has filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), stating

that    there     are   no      meritorious       grounds      for   appeal,   but

questioning      whether     Thomas’      prior   North     Carolina     controlled

substance conviction was punishable for a term exceeding one

year, as necessary to justify the enhanced base offense level

assigned to Thomas at sentencing.              Although advised of his right

to do so, Thomas has not filed a pro se supplemental brief.                     The

Government declined to file a response brief.                  Finding no error,

we affirm.

       A review of the district court record confirms that Thomas

has a prior North Carolina conviction for felony possession with

intent to sell and deliver marijuana, for which he received a

suspended    sentence      of    6   to   17   months     in   prison.      Counsel

suggests that, because the North Carolina Justice Reinvestment

Act of 2011 required the last 9 months of this sentence to be

served on post-release supervision, the state conviction was not

punishable by a “term exceeding one year[,]” as required by U.S.

Sentencing      Guidelines      Manual    §§ 2K2.1(a)(4),       4B1.2(a)   (2014).

Counsel appropriately concedes, however, that this argument is

foreclosed by our recent decision in United States v. Barlow,

                                          2
811 F.3d 133, 140 (4th Cir. 2015) (recognizing that “the North

Carolina    legislature    clearly     intended   to     include   post-release

supervision as part of a felon’s term of imprisonment[,]” which

requires this court to “ask only what term of imprisonment the

defendant was exposed to for his conviction, not the most likely

duration of his imprisonment”), cert. denied, ___ S. Ct. ___,

2016 WL 1465057 (U.S. May 16, 2016).

     In accordance with Anders, we have reviewed the record in

its entirety and have found no meritorious issues for appeal.

Accordingly,    we    affirm   the     district   court’s    judgment.         This

court requires that counsel inform Thomas, in writing, of the

right to petition the Supreme Court of the United States for

further review.       If Thomas requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.       Counsel’s motion must state that a copy thereof

was served on Thomas.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this    court    and   argument    would    not   aid    the

decisional process.

                                                                         AFFIRMED




                                         3